DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 8-10, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spiegelberg (4,252,238).
  
    PNG
    media_image1.png
    597
    632
    media_image1.png
    Greyscale


Spiegelberg discloses a fin seal package comprising a first panel portion (defined by top of the package) and a second panel portion (defined by bottom of the package), and an interior package cavity; a fin seal defined along a length of one of the first and second panel portions; an access slit provided along a portion of the first panel portion; and a reclosure device (defined by combination of protrusion 17 and groove 16) having first and second flanges (defined by sheet of material from where the reclosure device is formed) folded and sealed to an interior surface of the first panel portion such that a portion of the reclosure device extends from and outside of the first panel portion at the access slit (see figure above).
Claim 3
Spiegelberg further discloses the access slit is provided in the same direction as the fin seal (see figure above).
Claim 5
Spiegelberg further discloses the reclosure device includes a female/groove locking member (16) and a male/protrusion locking member (17) (see figure above).
Claim 6
Spiegelberg further discloses the reclosure device is press-to-close zipper device (see column 5 lines 11-25).
Claim 8
Spiegelberg further discloses a plurality of stacked towelette product (4) (see column 1 lines 14-25) provided within the interior package cavity and accessible via the reclosure device and the access slit See figures above).

Spiegelberg further discloses the reclosure device is generally T-shaped.  The sheet of material forming the closure device extends along the interior of the package, as shown in figure 7 above).
Claim 10
Spiegelberg further discloses the reclosure device includes opposing gap/grooves (13 and 14) features capable to facilitate folding of the first and second extending flange members for sealing to the interior surface of the first panel portion.  The opposing gap features disclosed by Spielgelberg extends to the bottom of the fin seal where the fin sela is folded (see 4 and 5).
Claim 15
Spiegelberg discloses a pillow pouch package comprising a first panel portion (defined by top of the package) and a second panel portion (defined by bottom of the package), and an interior package cavity; an access slit provided along a portion of the first panel portion; and a reclosure device constructed of a film material and having first and second extending flange members, wherein the first and second extending flange members are folded and sealed to an interior surface of the first panel portion such that the reclosure device extends out from the first panel portion at the access slit (see figure above).  The sheet of material forming the closure device extends along the interior of the package, as shown in figure 7 above).
Claim 16
Spiegelberg further discloses the reclosure device includes a female/groove locking member (16) and a male/protrusion locking member (17) (see figure above).

Spiegelberg further discloses the reclosure device is press-to-close zipper device (see column 5 lines 11-25).
Claim 19
Spiegelberg further discloses the reclosure device includes opposing gap/grooves (13 and 14) features capable to facilitate folding of the first and second extending flange members for sealing to the interior surface of the first panel portion.  The opposing gap features disclosed by Spielgelberg extends to the bottom of the fin seal where the fin sela is folded (see 4 and 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Light (5,885,673) in view of Schneider (US 2007/0230834).
Claim 1
Light discloses a fin seal package comprising a first panel portion and (defined by top of the package) and a second panel portion (defined by bottom of the package), and an interior package cavity; a fin seal (120) defined along a length of the first panel portions; an access slit (defined by opening between flanges 142 an d144) provided along a portion of the first panel portion (see figure 5).  Light further discloses a peelable 
Claim 4
Light further discloses the access slit is provided transverse to the direction of the fin seal (see figure 5).
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Spiegelberg (4,252,238) as applied to claim 1 above, and further in view of May 5,725,312).
Spiegelberg further discloses a first extending flange member and a second extending flange member, the first extending flange member constructed of a thinner material than, and extending from, the first flange and the second extending flange member constructed of a thinner material than, and extending from, the second flange.  The first and second flanges, which includes the material and area where the groove and the rib .
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelberg (4,252,238) as applied to claim 1 or 15 above, and further in view of Hui (US 8,096,022).
Claims 7 and 18
Spiegelberg further discloses the reclosure device is a zipper device (see column 5 lines 11-25).  Spiegelberg does not disclose the reclosure device including a slider for the zipper device.  However, Hui discloses a reclosable container (10) comprising a reclosable device (defined by combination of rib 32 and groove 28) including a slider (46) (see column 2 lines 28-47).  Hui discloses the slider is movable in one direction to progressively separate the rib from the groove to open the container and is movable in a opposite direction to return the rib to a retained condition in the groove to close the container (see abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Spiegelberg the .
Claim 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelberg (4,252,238) as applied to claim 1 or 15 above, and further in view of Ausnit (4,848,928).
Claims 11-13 and 20
Speigelberg further discloses a portion of the reclosure device extending out from the first panel portion (see figure above).  Spiegelberg does not disclose the portion extending out from the first panel portion including a removable end portion.  However, Ausnit discloses a package (10) comprising a reclosable device (defined by combination of rib and groove elements 18 and 19) including a fin seal with a removable end portion or frangible seal (16) which is removed along cut/tear slit (24) (see figure 1, column 3 lines 23-28 and column 4 lines 46-54).  Ausnit further discloses that it is desirable the container to be completely sealed so it cannot be tampered with an the package will first be opened when placed in use by severing the material so as to provide access to the rib and groove elements and the contents (see column 1 lines 46-59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the package of Spiegelberg including the fin seal with a removable end portion as taught by Ausnit for tamper evidence of the package to the user.   
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Spiegelberg (4,252,238) as applied to claim 1 above, and further in view of Schneider (US 2007/0230834).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736